                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:13-CR-00079-KDB-DCK-1
 USA                                         )
                                             )
    v.                                       )               ORDER
                                             )
 KEITH DESHON ADAMS                          )
                                             )


         THIS MATTER is before the Court upon motion of the defendant pro se for a

reduction of sentence based on the First Step Act of 2018 (Doc. No. 28).

         The defendant pled guilty to one count of possession of a firearm by a

convicted felon in violation of 18 U.S.C. §922(g)(1), and one count of distributing and

possession with intent to distribute heroin, in violation of 21 U.S.C. §841(a)(1) and

(b)(1)(C).   Section 404(c) of the First Step Act specifies that a court “shall not

entertain” a reduction motion where the sentence was imposed in accordance with

the Fair Sentencing Act of 2010. Here, the defendant was sentenced on April 8,

2015, (Doc. No. 23: Judgment at 1), well after the effective date of the Fair

Sentencing Act. Therefore, he is not eligible for a sentence reduction under the

First Step Act.

         In his motion, Defendant claims that “this court sentenced [him] to an

enhanced sentence under U.S.S.G. § 2K2.1. In light of Johnson v. United States, 135

S. Ct. 2551 (June 26, 2015), [his] sentence violates due process of law because it was

based on the unconstitutionally vague residual clause in the Sentencing




       Case 5:13-cr-00079-KDB-DCK Document 29 Filed 12/02/20 Page 1 of 2
Guidelines.” (Doc. No. 28, at 1). Regrettably for Defendant, the Supreme Court did

not hold the residual clause in the Sentencing Guidelines unconstitutional. In fact,

in Beckles v. United States, 137 S. Ct. 886, 892 (2017), the Supreme Court

specifically held that Johnson failed to invalidate the advisory Sentencing

Guidelines’ former definition of “crime of violence,” U.S.S.G. § 4B1.2(a)(2) (2006),

which was “identically worded” to the residual clause in the Armed Career Criminal

Act (ACCA) struck down in Johnson. Thus, Johnson dealt only with the residual

clause of the ACCA—a federal enhancement statute. Johnson did not discuss the

identically worded residual clauses in the Sentencing Guidelines.

      The defendant also asks the Court to appoint him counsel to assist him with

his request for a sentence reduction under the First Step Act. However, “a criminal

defendant has no right to counsel beyond his first appeal.” United States v. Legree,

205 F.3d 724, 730 (4th Cir. 2000) (quoting Coleman v. Thompson, 501 U.S. 722, 756

(1991). “Though in some exceptional cases due process does mandate the

appointment of counsel for certain postconviction proceedings, . . . [a] motion for

reduction of sentence does not fit into this category.” Legree, 205 F.3d at 730

(internal citation omitted).

      IT IS, THEREFORE, ORDERED that the defendant’s motion for reduction

in sentence, (Doc. No. 28) is DENIED.




                               Signed: December 2, 2020




      Case 5:13-cr-00079-KDB-DCK Document 29 Filed 12/02/20 Page 2 of 2
